Title: From Thomas Jefferson to David Gelston, 5 May 1806
From: Jefferson, Thomas
To: Gelston, David


                        
                            Dear Sir
                     
                            Washington May 5. 06.
                        
                        I now inclose you a draught of the bank of the US. here on that at New York for 22 D. 22 c the
                            amount mentioned in your last letter. with many thanks accept my salutations and assurances of great esteem &
                            respect.
                        
                            Th: Jefferson
                     
                        
                    